RENDERED: AUGUST 13, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                               NO. 2020-CA-1271-MR

WALLACE G. COOK                                                     APPELLANT


               APPEAL FROM BRACKEN CIRCUIT COURT
v.            HONORABLE GREGORY M. BARTLETT, JUDGE
                      ACTION NO. 05-CR-00026


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

COMBS, JUDGE: Appellant, Wallace G. Cook (Cook), appeals from an order of

the Bracken Circuit Court denying his application for the expungement of a felony.

After our review, we affirm.

            On December 17, 2005, Cook was indicted by a Bracken County

Grand Jury on three counts of reckless homicide. Cook entered a plea of guilty.
On June 19, 2006, the trial court entered its judgment, sentencing Cook to an

aggregate of five years, probated for a period of five years.

                On November 21, 2019, then-Governor Matthew G. Bevin

unconditionally pardoned Cook. On February 26, 2020, Cook filed an application

to vacate and to expunge his felony record. On May 28, 2020, the Commonwealth

filed a response stating that it had no objection to the expungement.

                By an order entered on September 3, 2020, the Bracken Circuit Court

denied Cook’s application, explaining as follows:

                Although these felonies are eligible for expungement
                pursuant to KRS[1] 431.073(1)(c)[2], this Court believes
                the seriousness of the offenses would not justify
                expungement from the Defendant’s record. Expungement
                is not warranted by the interests of justice in this case.
                Although pardoned, the Defendant was convicted of
                three very serious offenses. Any harm to the applicant by
                having this conviction on his record does not outweigh
                the public interest in the criminal history record being
                publicly available.

                Cook, pro se, appeals. Although his brief fails to conform to the

requirements of CR3 76.12(4)(c), we have elected to proceed with our review.

Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).


1
    Kentucky Revised Statutes.
2
  KRS 431.073(1)(c) provides in relevant part that: “[a]ny person who has been . . . [g]ranted a
full pardon . . . may file with the court in which he or she was convicted an application to have
the judgment vacated. . . .”
3
    Kentucky Rules of Civil Procedure.

                                                -2-
             KRS 431.073(6) provides in relevant part as follows:

             If the court has received a response from the office of the
             Commonwealth’s attorney or county attorney that
             prosecuted the case stating no objection to the application
             to have the judgment vacated . . . the court may, without
             a hearing, vacate the judgment in the manner established
             in subsection (5) of this section.

(Emphasis added.) The statutory language is permissive. Thus, the matter lies

wholly within the sound discretion of the circuit court.

            The standard governing our review is abuse of discretion -- “whether

the trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported by

sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999). We agree with the Commonwealth that Cook has failed to demonstrate any

abuse of discretion.

             Accordingly, we AFFIRM.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Wallace G. Cook, pro se                    Daniel Cameron
St. James City, Florida                    Attorney General of Kentucky
                                           Frankfort, Kentucky

                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -3-